EMPLOYMENT AGREEMENT THIS AGREEMENT made in Iselin, New Jersey this 1st day of October 2008 (the “Effective Date”), between SyntheMed, Inc., a Delaware corporation (the "Company"), and Robert P. Hickey, the undersigned individual ("Executive"). WHEREAS, the Executive is currently employed by the Company pursuant to an existing employment agreement dated as of June 19, 2006, whose term is scheduled to expire in May 2009, subject to automatic annual renewal unless terminated on six months’ prior notice; and WHEREAS, the parties desire to amend and restate the existing employment agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, the Company and Executive agree to amend and restate the existing employment agreement as follows: 1.Agreement Term. The term of this Agreement shall be the four-year period commencing as of the Effective Date and ending on the fourth anniversary of the Effective Date (the "Agreement Term"). Subject to earlier termination as provided in Section 5, the Agreement Term shall automatically be renewed for annual increments as of the fourth anniversary of the Effective Date and each subsequent anniversary thereof, subject to the right of either party to terminate the Agreement at the end of the initial Agreement Term or any such renewal term upon at least six months’ prior written notice to the other party. 2. Employment. (a) Employment by the Company. Executive agrees to be employed by the Company for the Agreement Term upon the terms and subject to the conditions set forth in this Agreement.
